Case 3:20-cv-01927-SRU Document1 Filed 12/29/20 Page 1 of 9
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
Susan Williams

(b) County of Residence of First Listed Plaintiff Hartford
(EXCEPT IN U.S, PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Marc P. Mercier, Beck & Eldergill, P.C.
447 Center Street, Manchester, CT 06040

{RAN B46-5808

{SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

Connecticut

NOTE:

Attomeys (if Known)

 

County of Residence of First Listed Defendant

Office of the Chief Medical Examiner of the State of

Hartford

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

il. BASIS OF JURISDICTION (Place an °X" in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES {Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[-]1 U.S. Government [e]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [.]1 [] 1 teorporated or Principal Place Ll4 (4
of Business In This State
[_]2 U.S. Government [_]4 Diversity Citizen of Another State (12 [] 2. Icorporated and Principal Place [_]5 []$
Defendant (indicate Citizenship of Parties in ltem iff) of Business In Another State
Citizen or Subject of a EI 3 | 3 Foreign Nation Cle (6
Foreign Country
IV. NATURE OF SUIT (Piece an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT i TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONALINJURY [__]625 Drug Related Scizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane [_] 365 Personal Injury - of Property 2] USC $81 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability |_| 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability (] 367 Health Care/ |_| 400 State Reapportionment
LJ 150 Recovery of Overpayment _] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS. 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act | _] 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability | 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR [_] 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
C] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
{__] 190 Other Contract Product Liability CJ 380 Other Personal | 720 Labor/Management SOCIAL SECURITY ___ Protection Act
195 Contract Product Liability _] 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury C] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commadities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) | Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | _|790 Other Labor Litigation |[_] 865 RSI (405(g)) | | 891 Agricultural Acts
| _|210 Land Condemnation 440 Other Civil Rights Habeas Corpus: |_|791 Employee Retirement || 893 Environmental Matters
[_] 220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act TAX SUITS _ 895 Freedom of Information
230 Rent Lease & Ejectment |¢| 442 Employment 510 Mations to Vacate [| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations T | $30 General C_] 871 IRS—Third Party H 899 Administrative Procedure
[_]290 All Other Real Property |_| 445 Amer. w/Disabilities - [| 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -|/_| 540 Mandamus & Other 465 Other Immigration |_| 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|_| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

fe]! Original
Proceeding

Ci Removed from
State Court

3. Remanded from
Appellate Court

4 Reinstated or 5 Transferred from
O O Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Reopened

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

Title VII, 42 U.S.C. Section 200e et seq,

Brief description of cause:
Gender discrimination, sexual harassment and retalition in violation of federal law

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

VII. REQUESTED IN  ([] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: [e}yes [CINo

VIII, RELATEDCASE(SS)
IF ANY (See instructions): ipa DOCKET BER

DATE SIGNATURE OF See OR RECORD

12/29/2020 t ‘A pr s CaN

FOR OFFICE USE ONLY ¥

RECEIPT # AMOUNT APPLYING IEP JUDGE MAG. JUDGE
 

 

Case 3:20-cv-01927-SRU Document1 Filed 12/29/20 Page 2 of 9

oe. cof

 

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

SUSAN WILLIAMS

 

PLAINTIFF Civil Action No.

VS,

OFFICE OF THE CHIEF MEDICAL
EXAMINER OF THE STATE OF

 

CONNECTICUT
DEFENDANT : DECEMBER 29, 2020
COMPLAINT AND JURY DEMAND
PARTIES
1. The plaintiff, Susan Williams (“Plaintiff”) is a female resident of the State of

Connecticut, residing at 4 Butternut Circle, Avon, Connecticut 06001.

2. The defendant State of Connecticut, Office of the Chief Medical Examiner
(‘Defendant’) is an agency and/or subdivision of the State of Connecticut located at 11
Shuttie Road, Farmington, Connecticut 06032.

JURISDICTION AND VENUE

3. The court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1331 because Plaintiff has brought a claim pursuant to Title VI, 42 U.S.C. §2000e

et seq.

LA OFFICES
BECK AND ELDERGILL, B.C,
447 Center Srreer « Mancuuster, CT 06040 « (860)646-5606 « Juris No, 02702

 
 

 

Case 3:20-cv-01927-SRU Document1 Filed 12/29/20 Page 3 of 9

‘cca!

 

4. This court has personal jurisdiction over Defendant because Defendant has
offices in and conduct its business in this judicial district, and because the events giving
rise to the claims occurred in this judicial district.

STATEMENT OF FACTS

5. Plaintiff Susan Williams was at all times mentioned herein employed by the
Defendant as an Associate Medical Examiner. As such, she was an “employee” within the
meaning of 42 U.S.C. § 2000e(f).

6. Defendant, as an agency and/or subdivision of the State of Connecticut,
employs more than 15 persons. As such, it is an “employer” within the meaning of 42

U.S.C. 2000e(b).

7. Defendant hired Plaintiff as an Associate Medical Examiner on or about June
30, 2004.
8. Beginning in August, 2017 to on or about December 6, 2018, a male co-

worker engaged in a continuous course of conduct by directing offensive, threatening, and
sexually explicit conduct and comments at Plaintiff, including unwanted physical contact,
sexually offensive, explicit and profane remarks, gestures and sounds, as well as taunting
and verbal abuse.

8. At various times beginning on or about the fall of 2017, Plaintiff reported and
complained to Defendant, by way of the Human Resource Manager and Administrator,

about the aforementioned conduct.

LAW OFFICES
BrEcK AND ELDERGILL, B.C.
447 Centar Starner « Maxcuesren, CT 06040 » (860)646-3606 « Juris No. 02702

 
 

 

 

Case 3:20-cv-01927-SRU Document1 Filed 12/29/20 Page 4 of 9

atts

©

  

‘ea atl

9. Defendant received but did not respond to Plaintiff's complaints, despite a
promise to meet with Plaintiff to review the complaints made in 2017.

10.  Onor about January 12 and February 14, 2018, Plaintiff again reported and
complained to Defendant, by way of the Human Resource Manager, about the
aforementioned conduct. Defendant failed to take action to protect Plaintiff and instead
advised her to “ignore” him and/or his conduct.

12. Onnumerous occasions after February 14, 2018, including but not limited to
February 15, May 2, June 7, June 25, and August 22, 2018, the same male co-worker
continued to engage in offensive, threatening, and sexually explicit conduct and comments
directed at Plaintiff, including unwanted physical contact, sexually offensive, explicit and
profane remarks, gestures and sounds, as well taunting and verbal abuse.

14. On-several occasions as such events were occurring, Plaintiff again reported
and complained to Defendant, by way of the Human Resource Manager, about the
aforementioned conduct. Defendant failed to take action to protect Plaintiff and instead
again advised her to “ignore” him and/or his conduct.

15.  Onor about June 25, 2018, Plaintiff had to temporarily stop performing an
autopsy to discuss a matter related to the death certificate of the deceased.

16. On or about July, 2018, Defendant opened an investigation into Plaintiff's

conduct in the autopsy room on June 25, 2018.

LAW OFFICES
BECK AND ELbeErciLt, P.C.
447 Cexver Srreet « Mancuester, CT 06040 © (860)646-5606 « Junis No. 02702

 
 

 

Case 3:20-cv-01927-SRU Document1 Filed 12/29/20 Page 5 of9

a

a
% 2
ace

  

19. Defendant's justification for opening this investigation was pretextual and the
investigation was intended to retaliate against Plaintiff for her prior complaints of offensive,
threatening, and sexually explicit conduct and comments directed toward her by her male
co-worker.

20. Onor about December 6, 2018, Defendant terminated Plaintiff's employment
in retaliation for Plaintiffs prior complaints of offensive, threatening, and sexually explicit
conduct and comments directed toward her by her male co-worker.

21.  Onor about April 8, 2019, Plaintiff timely filed a complaint with the
Connecticut Commission on Human Rights and Opportunities (“CHRO”) and the Equal
Employment Opportunity Commission (“EEOC”), claiming discrimination on the basis of sex
and retaliation. Plaintiff received a right to sue letter from the EEOC on or about October 6,
2020. Plaintiff has therefore exhausted her administrative remedies.

CAUSES OF ACTION
COUNT |

(Sexual Harassment in Violation of Title VII, 42 U.S.C. § 2000e, et. seq.)

22. Plaintiff herein incorporates and realleges Paragraphs 1 through 21 of this
Complaint as if fully set forth herein.

23. Plaintiff was subjected to unwelcome, offensive and harassing sexually
discriminatory conduct during her employment with Defendant and that conduct was

directed at Plaintiff by reason of her gender.

LAW OFFICES
Beck anp ELpercizy, P.C.
447 Center Street « Manxchssver, CT 6040 » (860}646-5606 « Juris No, 02702

 
 

 

Case 3:20-cv-01927-SRU Document1 Filed 12/29/20 Page 6 of 9

Cy om

 

27. Plaintiff complained to and notified Defendant of the sexually harassing and
discriminatory conduct but Defendant failed to take any immediate, appropriate corrective
action and acquiesced to the environment.

28. The sexually harassing and discriminatory conduct directed at the Plaintiff
was sufficiently severe and pervasive so as to unreasonably interfere with Plaintiff's
physical and emotional health, work performance and created an intimidating, hostile and
offensive work environment.

29. During the course of Plaintiff's employment with Defendant, Plaintiff was
subjected to sexual harassment in violation of Title VII of the Civil Rights Act of 1964 42
U.S.C. §2000e et seq.

30. Asadirect and proximate result of the harassing and hostile sexual
environment, Plaintiff has suffered and continues to suffer damages, including, but not
limited to lost compensation and benefits, reduced earning capacity, pain and suffering,
loss of enjoyment of life, emotional distress, attorneys’ fees and costs.

COUNT Il
(Gender Discrimination in Violation of Title VII, 42 U.S.C. § 2000e, et. seq.)

31. Plaintiff herein incorporates and realleges Paragraphs 1 through 30 of this
Complaint as if fully set forth herein.
32. During the course of Plaintiffs employment with Defendant, Defendant

discriminated against Plaintiff in the terms, conditions and privileges of employment in

LAW OFFICES
Beck AND ELpenrci1, F.C.
447 Center Street « Mancuester, CT 06040 « (860)646-5606 » Jutis No. 02702

 
 

 

Case 3:20-cv-01927-SRU Document1 Filed 12/29/20 Page 7 of 9

  

various ways, in substantial part because of her gender, in violation of Title VII of the Civil
Rights Act of 1964 42 U.S.C. §2000e et seq.

33. The aforementioned unwelcome sexual discrimination created an intimidating,
hostile and offensive work environment which unreasonably interfere with Plaintiff's
physical and emotional health and work performance.

34. Asa direct and proximate result of the hostile and offensive work
environment, Plaintiff has suffered and continues to suffer damages, including, but not
limited to lost compensation and benefits, reduced earning capacity, pain and suffering,
loss of enjoyment of life, emotional distress, attorneys’ fees and costs.

COUNT Ill
(Retaliation in Violation of Title VII, 42 U.S.C. § 2000e, et. seq.)

35. Plaintiff herein incorporates and realleges Paragraphs 1 through 34 of this
Complaint as if fully set forth herein.

36. Plaintiff engaged in protected activity under Title VI, 42 U.S.C. § 20006, ef.
seq, including, but not limited to voicing concerns about harassing and discriminatory
actions taking place in the workplace.

37. Defendant retaliated and/or discriminated against Plaintiff for opposing an act
or practice made unlawful under Title VII, 42 U.S.C. § 2000e, ef. seg, by subjecting Plaintiff
to an unjustified investigation and discipline and termination of Plaintiffs employment for

pretextual reasons.

LAW OFFICES
BEcK AND ELDERGILL, PC.
447 Center Streer « Mancuesten, CT 06040 « (860)646-3606 « Juris No. 02762

 
 

 

 

38. As a direct and proximate result of the hostile and offensive work environment

and retaliation, Plaintiff has suffered and continues to suffer damages, including, but not

limited to lost compensation and benefits, reduced earning capacity, pain and suffering,

loss of enjoyment of life, emotional distress, attorneys’ fees and costs.

39. The foregoing actions taken by Defendant or on Defendant's behalf were

intentional, in that they were taken with an intent to injure Plaintiff or in reckless disregard of

her rights.

WHEREFORE, Plaintiff prays judgment as follows:

A,

B.

A trial by jury;

Award Plaintiff all monetary damages to which she is entitled under Title VII,
42 U.S.C. § 2000e, ef. seq, including but not limited to her lost compensation
and benefits and other monetary damages;

Award Plainiiff all compensatory damages to which she is entitied under Title
VII, 42 U.S.C. § 2000e, ef. seg, including but not limited to emotional distress,
pain, suffering, mental anguish, loss of employment of life, and other
nonpecuniary losses;

Award Plaintiff's costs and fees, including reasonable attorneys’ fees under
42 U.S.C. § 20008, ef. seq.:

Award Plaintiff all other damages to which she is entitled; and

Such other and further relief as the Court may deem just and proper.

LAW OFFICES
BECK AND ELDERGILL, B.C.
447 Center Strest + Mancuesrer, CT 06040 « (860}646-5606 « Juris No. 02702

 
 

 

Case 3:20-cv-01927-SRU Document1 Filed 12/29/20 Page 9 of 9

PLAINTIFF, SUSAN WILLIAMS

By her Taal

zp wy) LA.

Marc P. Mercier, ct10886

Beck & Eldergill, P.C.

447 Center Street

Manchester, CT 06040

Tel: (860) 646-5606

Fax: (860) 646-0054

E-mail: mmercier@beckeldergill.com

 

Dated: December 29, 2020

LAW OFFICES
Beck AND ELDERGILL, P.C.
447 CENTER STREET # MANCHESTER, CT 06040 ¢ (860)646-5606 » Juris No. 02702

 
